      Case 4:19-cv-04563 Document 18 Filed on 02/09/21 in TXSD Page 1 of 7



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

DISH NETWORK L.L.C.,                          §
                                              §     Civil Action No. 4:19-cv-04563
                Plaintiff,                    §
                                              §
         v.                                   §
                                              §
NAUMAN KHALID, d/b/a Freetvall.com,           §
Freetvall.net, Freetvall.xyz, Freetvall.me,   §
Freetvall.live, Livetvcafe.com,               §
Livetvcafe.net, Livetvcafe.me,                §
Time4tv.com, Time4tv.net, Time4tv.me,         §
Cricket-tv.net, Cricket-tv.me,                §
Tv4embed.com, and A1livetv.com,               §
                                              §
                Defendant.                    §
                                              §
                                       PROTECTIVE ORDER

         Having considered the motion for protective order submitted by Plaintiff DISH Network

L.L.C. (“DISH”), and good cause appearing, the Court Grants the motion and enters this Protective

Order.

         1.     This Protective Order shall apply to information, documents, excerpts from

documents, and other materials produced in this action pursuant to Federal Rules of Civil

Procedure governing disclosure and discovery.

         2.     Information, documents, and other materials may be designated by the producing

party in the manner permitted (“the Designating Person”). All such information, documents,

excerpts from documents, and other materials will constitute “Designated Material” under this

Order. The designation shall be either (a) “CONFIDENTIAL” or (b) “CONFIDENTIAL-

ATTORNEYS’ EYES ONLY.” This Order shall apply to Designated Material produced by any

party or third-party in this action.

         3.     “CONFIDENTIAL” information means information, documents, or things that

have not been made public by the disclosing party and that the disclosing party reasonably and in

good faith believes contains or comprises (a) trade secrets, (b) proprietary business information,

or (c) information implicating an individual’s legitimate expectation of privacy.
      Case 4:19-cv-04563 Document 18 Filed on 02/09/21 in TXSD Page 2 of 7




       4.      “CONFIDENTIAL-ATTORNEY’S EYES ONLY” means CONFIDENTIAL

information that the disclosing party reasonably and in good faith believes is so highly

sensitive that its disclosure to a competitor could result in significant competitive or commercial

disadvantage to the designating party.
       5.      Designated Material shall not be used or disclosed for any purpose other than the

litigation of this action and may be disclosed only as follows:

               a.      Parties: Material designated “CONFIDENTIAL” may be disclosed to

       parties to this action or directors, officers and employees of parties to this action, who have

       a legitimate need to see the information in connection with their responsibilities for

       overseeing the litigation or assisting counsel in preparing the action for trial or

       settlement. Before Designated Material is disclosed for this purpose, each such person

       must agree to be bound by this Order by signing a document substantially in the form of

       Exhibit A.

               b.      Witnesses or Prospective Witnesses: Designated Material, including

       material designated “CONFIDENTIAL-ATTORNEYS’ EYES ONLY,” may be

       disclosed to a witness or prospective witness in this action, but only for purposes of

       testimony or preparation of testimony in this case, whether at trial, hearing, or deposition,

       but it may not be retained by the witness or prospective witness. Before Designated

       Material is disclosed for this purpose, each such person must agree to be bound by this

       Order, by signing a document substantially in the form of Exhibit A.

               c.      Outside Experts: Designated Material, including material designated

       “CONFIDENTIAL-ATTORNEYS’ EYES ONLY,” may be disclosed to an outside

       expert for the purpose of obtaining the expert’s assistance in the litigation. Before

       Designated Material is disclosed for this purpose, each such person must agree to be

       bound by this Order, by signing a document substantially in the form of Exhibit A.

               d.      Counsel:     Designated       Material,    including   material    designated

       “CONFIDENTIAL-ATTORNEYS’ EYES ONLY,” may be disclosed to counsel of

                                                 2
         Case 4:19-cv-04563 Document 18 Filed on 02/09/21 in TXSD Page 3 of 7




          record and in-house counsel for parties to this action and their associates, paralegals,

          and regularly employed office staff.
                 e.      Other Persons: Designated Material may be provided as necessary to

          copying services, translators, and litigation support firms. Before Designated Material is

          disclosed to such third parties, each such person must agree to be bound by this Order by

          signing a document substantially in the form of Exhibit A.

          6.     Prior to disclosing or displaying any Designated Material to any person, counsel

shall:

                 a.      Inform the person of the confidential nature of the Designated Material; and

                 b.      Inform the person that this Court has enjoined the use of the

                         Designated Material by him/her for any purpose other than this litigation

                         and has enjoined the disclosure of that information or documents to any

                         other person.

          7.     The confidential information may be displayed to and discussed with the persons

identified in Paragraphs 5(b) and (c) only on the condition that, prior to any such display or

discussion, each such person shall be asked to sign an agreement to be bound by this Order

in the form attached hereto as Exhibit A. In the event such person refuses to sign an agreement

in substantially the form attached as Exhibit A, the party desiring to disclose the confidential

information may seek appropriate relief from the Court.

          8.     A person having custody of Designated Material shall maintain it in a manner

that limits access to the Designated Material to persons permitted such access under this Order.

          9.     Counsel shall maintain a collection of all signed documents by which persons have

agreed to be bound by this Order.

          10.    Documents shall be designated by stamping or otherwise marking the documents

with the words “CONFIDENTIAL” or “CONFIDENTIAL-FOR ATTORNEYS’ EYES

ONLY” thus clearly identifying the category of Designated Material for which protection is



                                                  3
      Case 4:19-cv-04563 Document 18 Filed on 02/09/21 in TXSD Page 4 of 7




sought under the terms of this Order. Designated Material not reduced to documentary form

shall be designated by the producing party in a reasonably equivalent way.
        11.     The parties will use reasonable care to avoid designating as confidential documents

or information that does not need to be designated as such.

        12.     A party may submit a request in writing to the party who produced Designated

Material that the designation be modified or withdrawn. If the Designating Person does not

agree to the redesignation within fifteen business days, the objecting party may apply to the Court

for relief. Upon any such application, the burden shall be on the Designating Person to show

why the designation is proper. Before serving a written challenge, the objecting party must

attempt in good faith to meet and confer with the Designating Person in an effort to resolve the

matter. The Court may award sanctions if it finds that a party’s position was taken without

substantial justification.

        13.     Deposition transcripts or portions thereof may be designated either (a) when

the testimony is recorded, or (b) by written notice to all counsel of record, given within ten

business days after the Designating Person’s receipt of the transcript in which case all counsel

receiving such notice shall be responsible for marking the copies of the designated transcript or

portion thereof in their possession or control as directed by the Designating Person. Pending

expiration of the ten business days, the deposition transcript shall be treated as designated. When

testimony is designated at a deposition, the Designating Person may exclude from the deposition

all persons other than those to whom the Designated Material may be disclosed under paragraph 5

of this Order. Any party may mark Designated Material as a deposition exhibit, provided the

deposition witness is one to whom the exhibit may be disclosed under paragraph 5 of this Order

and the exhibit and related transcript pages receive the same confidentiality designation as the

original Designated Material.

        14.     Any Designated Material which becomes part of an official judicial proceeding

or which is filed with the Court is public. Such Designated Material will be sealed by the Court

only upon motion and in accordance with applicable law. This Protective Order does not provide

                                                 4
     Case 4:19-cv-04563 Document 18 Filed on 02/09/21 in TXSD Page 5 of 7




for the automatic sealing of such Designated Material. If it becomes necessary to file Designated

Material with the Court, a party must move to file the Designated Material under seal.
       15.     Filing pleadings or other papers disclosing or containing Designated Material

does not waive the designated status of the material. The Court will determine how

Designated Material will be treated during trial and other proceedings as it deems appropriate.

       16.     Upon final termination of this action, all Designated Material and copies thereof

shall be returned promptly (and in no event later than forty-five (45) days after entry of final

judgment), returned to the producing party, or certified as destroyed to counsel of record for

the party that produced the Designated Material, or, in the case of deposition testimony regarding

designated exhibits, counsel of record for the Designating Person. Alternatively, the receiving

party shall provide to the Designating Person a certification that all such materials have been

destroyed.

       17.     Inadvertent production of confidential material prior to its designation as such

in accordance with this Order shall not be deemed a waiver of a claim of confidentiality.

Any such error shall be corrected within a reasonable time.

       18.     Nothing in this Order shall require disclosure of information protected by the

attorney-client privilege, or other privilege or immunity, and the inadvertent production of such

information shall not operate as a waiver. If a Designating Party becomes aware that it has

inadvertently produced information protected by the attorney-client privilege, or other privilege

or immunity, the Designating Party will promptly notify each receiving party in writing of the

inadvertent production. When a party receives notice of such inadvertent production, it shall

return all copies of inadvertently produced material within three business days. Any notes or

summaries referring or relating to any such inadvertently produced material subject to claim of

privilege or immunity shall be destroyed forthwith. Nothing herein shall prevent the receiving

party from challenging the propriety of the attorney-client privilege or work product immunity

or other applicable privilege designation by submitting a challenge to the Court. The

Designating Party bears the burden of establishing the privileged nature of any inadvertently

                                                5
      Case 4:19-cv-04563 Document 18 Filed on 02/09/21 in TXSD Page 6 of 7




produced information or material. Each receiving party shall refrain from distributing or

otherwise using the inadvertently disclosed information or material for any purpose until any

issue of privilege is resolved by agreement of the parties or by the Court. Notwithstanding the

foregoing, a receiving party may use the inadvertently produced information or materials to

respond to a motion by the Designating Party seeking return or destruction of such information

or materials. If a receiving party becomes aware that it is in receipt of information or materials

which it knows or reasonably should know is privileged, Counsel for the receiving party shall

immediately take steps to (i) stop reading such information or materials, (ii) notify Counsel
for the Designating Party of such information or materials, (iii) collect all copies of such

information or materials, (iv) return such information or materials to the Designating Party,

and (v) comport themselves with the applicable provisions of the Rules of Professional

Conduct.
         19.    The foregoing is entirely without prejudice to the right of any party to apply to

the Court for any further Protective Order relating to Designated Material; or to object to the

production of Designated Material; or to apply to the Court for an order compelling production

of Designated Material; or for modification of this Order; or to seek any other relief from the

Court.

         20.    The restrictions imposed by this Order may be modified or terminated only by

further order of the Court.

         It is so Ordered.

         Signed on this 9th day of February, 2021.



                                                     _____________________________
                                                     Gray H. Miller
                                                     Senior United
                                                                 dSStates
                                                                    tates District Judge




                                                 6
      Case 4:19-cv-04563 Document 18 Filed on 02/09/21 in TXSD Page 7 of 7




                                         EXHIBIT A

        I have been informed by counsel that certain documents or information to be

disclosed to me in connection with the matter entitled DISH Network L.L.C. v. Nauman Khalid,

d/b/a Freetvall.com et al., No. 4:19-cv-04563 (S.D. Tex.) have been designated as confidential.

I have been informed that any such documents or information labeled “CONFIDENTIAL” or

“CONFIDENTIAL-ATTORNEYS’ EYES ONLY” are confidential by Order of the Court.

        I hereby agree that I will not disclose any information contained in such documents

to any other person. I further agree not to use any such information for any purpose other than

this litigation.


BY:

DATED:




                                              7
